       Case: 4:20-cr-00144-SEP-DDN Doc. #: 2 Filed: 02/27/20 Page: 1 of 1 PageID #: 4


                              UNITED STATES DISTRICT COURT                        SUPPRESSED
                               EASTERN DISTRICT OF MISSOURI                                       Ff LED
                                    EASTERN DIVISION
                                                                                               FEB 2 7 2020
  UNITED STATES OF AMERICA,                             )                                    U.S. DISTRICT COURT
                                                        )                                  EASTERN DISTRICT OF MO
                                                                                                   ST.LOUIS
                         Plaintiff,                     )
                                                        )
                                                        )
  v.
                                                        )
                                                                4:20CR144 SEP/DDN
  ROBYN HARRISON,                                       )
                                                        )
                         Defendant.                     )

                                           INDICTMENT

                                             COUNT ONE

          The Grand Jury charges that:

         Beginning on or about May 4, 2019 and continuing up to and including May 6, 2019, in the

  City of St. Louis, within the Eastern District of Missouri,

                                         ROBYN HARRISON,

  the Defendant herein, knowing that an offense against the United States had been coIIlll1.itted, to-

  wit: carjacking resulting in death, in violation of\Title 18, United States Code, Section 2119 and

  2, did receive, relieve, comfort, and assist Anthony Jones in order to hinder or prevent his

, apprehension, trial, and punishment, in violation of Title 18, United States Code, Section 3, and

  punishable under Title 18, United States Code, Section 3.

                                                                A TRUE BILL



                                                                FOREPERSON
  JEFFREY B. JENSEN
  United States Attorney


  JENNIFER SZCZUCINSKI, #56906MO
  Special Assistant United States Attorney
